Title: To Benjamin Franklin from John Bondfield, 2 July 1779
From: Bondfield, John
To: Franklin, Benjamin

Sir
Bordeaux 2 July 1779 
Mr Dhorman of Lisbon whose distinguish’d conduct at that City in favor of America and americans from whom I have received many personal accounts by them who stand indebted to his services, having the honor of receiving his vissit in his road thro’ this City for Paris I take the liberty of giving him the present to serve him as an introduction to your Excellence. I am informd his Conections are of such as entitles to every regard, his avowd principles and conduct have occationally drawn attention from the Governing powers of that Kingdom with whom by report he stands much considered. I have the Honor to be with due respect Sir your most Obedient Humble Servant
John Bondfield
His Exellency Benj Franklin
